No. 12-1242 – In Re: Haylea G.
                                                                          FILED
                                                                           June 18, 2013

                                                                       released at 3:00 p.m.

                                                                     RORY L. PERRY II, CLERK

                                                                   SUPREME COURT OF APPEALS

                                                                        OF WEST VIRGINIA


Justice Ketchum, concurring, in part, and dissenting, in part:


       I agree with the majority decision to terminate the guardianship of Sybil J. and

return the child to her mother.

       I disagree with the majority’s conclusion that the circuit court did not have

jurisdiction over the child’s Social Security benefits that may have been improperly used

by Sybil J.

       Sybil J. was the child’s payee for her monthly Social Security check. The circuit

judge became concerned that the funds were being improperly handled and/or spent.

Therefore, the court ordered that the funds be transferred to the guardian ad litem until a

further hearing by the court.

       I understand these were federal funds issued by the Social Security Administration

for the benefit of the child in Fayette County, West Virginia. If it is found that another

person used the funds for matters not relating to the child then the circuit court has the

absolute right (jurisdiction) to put the remaining funds in trust and conduct hearings to

determine if there was wrongdoing.

       Just because bank robbers steal federal currency (paper money) does not preempt

our state court’s jurisdiction to prosecute the criminals committing such crimes.